Case 2:17-cv-03526-DDP-FFM Document 104 Filed 10/12/18 Page 1 of 2 Page ID #:3407



 1   KAZEROUNI LAW GROUP, APC
     Abbas Kazerounian, Esq. (SBN: 249203)
 2   ak@kazlg.com
 3
     Emily C. Beecham, Esq. (SBN: 315462)
     emily@kazlg.com
 4   245 Fischer Avenue, Unit D1
     Costa Mesa, CA 92626
 5   Telephone: (800) 400-6808
 6   Facsimile: (800) 520-5523

 7   HYDE & SWIGART
     Joshua B. Swigart, Esq. (SBN: 225557)
 8   josh@westcoastlitigation.com
 9   David J. McGlothlin, Esq. (SBN: 253265)
     david@westcoastlitigation.com
10   2221 Camino Del Rio South, Suite 101
     San Diego, CA 92108
11   Telephone: (619) 233-7770
12   Facsimile: (619) 297-1022

13   Attorneys for Plaintiff,
14   Richard Quinones

15                        UNITED STATES DISTRICT COURT
16                       CENTRAL DISTRICT OF CALIFORNIA

17
      RICHARD QUINONES,                        Case No.: 2:17-cv-03526-DDP-FFM
18
                    Plaintiff,                 NOTICE OF SETTLEMENT
19
                    v.
20                                             Hon. Dean D. Pregerson
      OCWEN LOAN SERVICING,
21    LLC,
22                   Defendant.
23
24
25
26
27
28

     Case No.: 2:17-cv-03526-DDP-FFM                Quinones v. Ocwen Loan Servicing, LLC
                                   NOTICE OF SETTLEMENT
Case 2:17-cv-03526-DDP-FFM Document 104 Filed 10/12/18 Page 2 of 2 Page ID #:3408



 1   TO THIS HONORABLE COURT AND ALL PARTIES AND THEIR
 2   RESPECTIVE ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE that a settlement has been reached in the above-
 4   captioned matter. Plaintiff respectfully requests that this Court vacate all pending
 5   hearing dates and deadlines, and allow the parties sixty (60) days to file
 6   dispositional papers. The parties anticipate prompt resolution of the settlement, and
 7   a Request for Dismissal is forthcoming. This Court shall retain jurisdiction over this
 8   matter until fully resolved.
 9

10                                           Respectfully Submitted,
11   Dated: October 12, 2018                 KAZEROUNI LAW GROUP, APC
12
                                             By:   /s Emily C. Beecham
13
                                                   Emily C. Beecham, Esq.
14                                                 Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case No.: 2:17-cv-03526-DDP-FFM        1 of 1  Quinones v. Ocwen Loan Servicing, LLC
                                   NOTICE OF SETTLEMENT
